                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KIMBERLY WHITEFIELD,                                 )
                                                     )
                     Plaintiff,                      )
                                                     )
               v.                                    ) Civil Action No. 19-231
                                                     )
ANDREW SAUL                                          )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
                     Defendant.                      )


                                             ORDER


               AND NOW, this 31st day of March, 2020, upon consideration of the parties’

cross-motions for summary judgment, the Court, upon review of the Commissioner of Social

Security’s final decision, denying Plaintiff’s claim for disability insurance benefits under

Subchapter II of the Social Security Act, 42 U.S.C. § 401 et seq., and denying Plaintiff’s claim

for supplemental security income benefits under Subchapter XVI of the Social Security Act, 42

U.S.C. § 1381 et seq., finds that the Commissioner’s findings are supported by substantial

evidence and, accordingly, affirms. See 42 U.S.C. § 405(g); Jesurum v. Sec’y of U.S. Dep’t of

Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995); Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992), cert. denied sub nom., 507 U.S. 924 (1993); Brown v. Bowen, 845 F.2d

1211, 1213 (3d Cir. 1988); see also Berry v. Sullivan, 738 F. Supp. 942, 944 (W.D. Pa. 1990) (if

supported by substantial evidence, the Commissioner’s decision must be affirmed, as a federal




                                                 1
court may neither reweigh the evidence, nor reverse, merely because it would have decided the

claim differently) (citing Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981)).1



1
        Plaintiff argues that the Administrative Law Judge (“ALJ”) erred by: (1) failing to find
that Plaintiff’s depression constitutes a “severe” impairment; (2) issuing a decision before
Plaintiff could submit additional medical records for inclusion in the administrative record;
(3) formulating a residual functional capacity assessment (“RFC”) that is not supported by
substantial evidence; (4) relying on vocational expert (“VE”) testimony that failed to identify
sufficiently the number of jobs that Plaintiff is able to perform; and (5) failing to address
Plaintiff’s alleged inability to work on a regular and continuing basis. The Court disagrees and
finds that substantial evidence supports the ALJ’s findings as well as his ultimate determination,
based on all the evidence presented, of Plaintiff’s non-disability.

         First, Plaintiff contends that the ALJ erred by failing to find that Plaintiff’s depression
constitutes a “severe” impairment at Step Two of the disability determination process. A
claimant has the burden of demonstrating at Step Two that he or she has a “severe” impairment
or combination of impairments. See 20 C.F.R. §§ 404.1512(a), 404.1520(c), 416.912(a),
416.920(c); Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987). An impairment is “not severe” if
the medical evidence establishes that the condition has no more than a minimal effect on the
claimant’s ability to perform basic work activities. See SSR 85-28, 1985 WL 56856, at *3
(1985); Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003) (citing SSR 85-28).
The severity step of the sequential evaluation process thus functions as “a de minimis screening
device to dispose of groundless claims.” Newell, 347 F.3d at 546; see also McCrea v. Comm’r
of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004) (holding that the “burden placed on an applicant
at step two is not an exacting one”).

        Furthermore, the Step Two determination as to whether a claimant is suffering from a
severe impairment is a threshold analysis requiring the showing of only one severe impairment.
See Bradley v. Barnhart, 175 Fed. Appx. 87, 90 (7th Cir. 2006). In other words, as long as a
claim is not denied at Step Two, it is not generally necessary for the ALJ specifically to have
found any additional alleged impairment to be severe. See Salles v. Comm’r of Soc. Sec., 229
Fed. Appx. 140, 145 n.2 (3d Cir. 2007); Lee v. Astrue, 2007 WL 1101281, at *3 n.5 (E.D. Pa.
Apr. 12, 2007); Lyons v. Barnhart, 2006 WL 1073076, at *3 (W.D. Pa. March 27, 2006). Since
Plaintiff’s claim was not denied at Step Two, it is therefore irrelevant whether the ALJ correctly
or incorrectly found certain alleged impairments to be non-severe, as long as he properly
accounted for all impairments later in his analysis.

        Moreover, the Court notes that, as the ALJ discussed in his decision, the record simply
does not show that Plaintiff’s depression constitutes a severe impairment, nor was the ALJ
required to order a psychological examination, as Plaintiff suggests, in order to develop evidence
establishing that her depression qualifies as a severe impairment. See Schwartz v. Berryhill, No.
17-854, 2018 WL 3575046, at *4 (W.D. Pa. July 25, 2018). Rather, the ALJ found that
Plaintiff’s depression does not “significantly limit” her mental ability to work and that she had
no limitations in the four relevant functional domains of: understanding, remembering, or
                                                  2
applying information; interacting with others; concentrating, persisting and maintaining pace;
and adapting or managing herself. (R. 17-18). See 20 C.F.R. §§ 404.1520a(d)(1),
416.920a(d)(1). In making her argument, Plaintiff relies on subjective statements regarding her
hearing testimony, but the ALJ clearly addressed such testimony and explained why the record
as a whole does not support a finding of limitations. (R. 17-18). Therefore, the Court finds that
the ALJ did not err at Step Two in not including depression among Plaintiff’s severe
impairments.

         Second, Plaintiff contends that the ALJ erred in issuing his decision before Plaintiff could
submit additional medical records from her primary care physician, Katherine Neely, M.D., for
inclusion in the administrative record. At the outset, the Court notes that, at the administrative
hearing, the ALJ gave Plaintiff’s counsel the option of closing the record (noting that there is a
bit of a lag between the conclusion of a hearing and the issuing of a decision), or keeping the
record open for 28 days to wait for additional records to be submitted. (R. 35). Plaintiff’s
counsel chose to close the record, with the caveat that if additional records arrived before the
ALJ’s decision was issued, he would add those documents to the record. (R. 35). In the end,
however, the ALJ issued his decision before any additional documents were submitted.

         Additionally, the Court finds that the records at issue here do not warrant remand. A
district court may remand a case on the basis of new evidence that was not considered by the
ALJ if the evidence is “new and material and if there was good cause why it was not previously
presented to the ALJ.” Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). Here, Dr. Neely’s
records are not “new” because they were in existence and could have been obtained by Plaintiff
prior to her hearing. See Sullivan v. Finkelstein, 496 U.S. 617, 626 (1990). The Court also notes
that the evidence is not “material” because it would not have changed the ALJ’s decision even if
it had been presented. See Szubak v. Sec’y of Health and Human Servs., 745 F.2d 831, 833 (3d
Cir. 1984). Dr. Neely’s records show that Plaintiff was prescribed antidepressants (a fact which
the ALJ considered), that her examinations were normal, that her symptoms showed
improvement, and that she sometimes denied any mental health symptoms, none of which alter
the ALJ’s conclusions. (R. 34-35, 80, 99, 110, 119, 131). Finally, Plaintiff cannot show good
cause for her failure to procure Dr. Neely’s records in a timely manner. Plaintiff’s counsel was
advised in October 2017 that she should start collecting evidence and advise the agency if she
encountered any difficulty, she waited nearly a month after receiving notice of the hearing to
request the records at issue, and at the hearing on March 30, 2018, she declined the ALJ’s offer
to hold the record open to provide additional time for the records to arrive. Accordingly, the
Court concludes that the ALJ did not err in issuing his decision before Dr. Neely’s records
arrived, nor is remand required so that such records can be considered.

        Third, Plaintiff asserts that the RFC formulated by the ALJ, which provides that Plaintiff
can sit or stand/walk for a total of six hours in an eight-hour workday, is not supported by
substantial evidence. A claimant’s RFC is the most that he or she can do despite his or her
limitations. See 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of a claimant’s RFC
is solely within the province of the ALJ. See 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). In
formulating a claimant’s RFC, the ALJ must weigh the evidence as a whole, including medical
records, medical source opinions, a claimant’s subjective complaints, and descriptions of his or
                                                 3
her own limitations. See 20 C.F.R. §§ 404.1527, 404.1529, 404.1545, 416.927, 416.929,
416.945. In this case, after reviewing the relevant evidence of record, the ALJ determined that,
due to Plaintiff’s impairments, she is capable of performing work at a light exertional level with
several specific additional limitations. (R. 19).

        Upon careful consideration of the ALJ’s decision and the record as a whole, the Court
does not agree with Plaintiff’s claim that, in formulating the RFC, the ALJ failed to provide
sufficient limitations to address her impairments. Rather, the ALJ considered all of the evidence,
and reasonably found that, while Plaintiff “does have physical and mental impairments, the
record indicates that her conditions are generally well controlled.” (R. 22). In his decision, the
ALJ discussed and summarized the medical evidence of record, which revealed a generally
conservative course of treatment and significant self-reported activities of daily living. (R. 19-
23). The medical evidence included normal nerve conduction studies (R. 21, 663-65, 671),
routinely normal physical examinations showing normal gait and intact strength and reflexes
(R. 21, 599, 605, 611, 617, 630, 635, 641, 647, 650), as well as reports that her pain medications
were helpful (R. 21, 635) and indications of her decision to decline receiving a spinal cord
stimulator (R. 22, 453). The ALJ further noted that, despite Plaintiff’s allegations of totally
disabling symptoms, no treating physician had recommended any restrictions for her. (R. 22).
Although Plaintiff objects to the ALJ remarking on this fact in his decision, the Court notes that
the ALJ is entitled to rely not only on what the record says, but also what it does not say.” Lane
v. Comm’r of Soc. Sec., 100 Fed. Appx. 90, 95-96 (3d Cir. 2004). The ALJ also appropriately
considered Plaintiff’s activities of daily living, as well as her hearing testimony and the opinion
of the state medical consultant. (R. 22-23).

       Thus, after careful review, the Court finds that the ALJ did not fail to include in the RFC
adequate limitations related to Plaintiff’s impairments. Rather, the Court concludes that, after
reviewing and engaging in significant discussion of the evidence of record, including medical
evidence, Plaintiff’s activities of daily living, opinion evidence, and Plaintiff’s testimony, the
ALJ reasonably determined that limiting Plaintiff to light work, with additional restrictions,
adequately accommodated Plaintiff’s impairments.

        Fourth, Plaintiff asserts that the ALJ erred in identifying a significant number of jobs in
the national economy that Plaintiff can perform. More specifically, Plaintiff contends that the
VE’s testimony did not identify the number of such jobs that are available regionally, but instead
provided only national job numbers. The Social Security regulations provide that work exists in
significant numbers in the national economy if it exists in significant numbers either in the
region where a claimant lives or in several other regions in the country. See 20 C.F.R.
§§ 404.1566(a), 416.966(a).

        While Plaintiff cites Wehrer v. Comm’r of Soc. Sec., No. 17-804, 2018 WL 2065926, at
*3-4 (W.D. Pa. May 3, 2018), to justify her argument, the Court does not agree that that case is
analogous to the situation here. In Wehrer, the matter was remanded because the VE identified
only two jobs with “over” 5,000 jobs in “the economy,” without explaining what the actual
numbers were and without identifying whether the numbers given were national or regional. Id.
In contrast, here the VE identified three jobs with the number of jobs available nationally totaling
                                                 4
               Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary

Judgment (Doc. No. 10) is DENIED and Defendant’s Motion for Summary Judgment (Doc. No.

13) is GRANTED.

                                                              s/ Alan N. Bloch
                                                              United States District Judge
ecf:           Counsel of record


498,340: mail clerk (137,350 jobs nationally), compression mold machine tender (145,760 jobs
nationally), and sub-assembler electrical components (215,230 jobs nationally). (R. 63). While
the Court in Wehrer found that, on that particular record, 10,000 jobs was insufficient given the
ambiguity in the VE’s testimony, here the Court finds that the numbers provided by the VE
provide a significant number of jobs. See e.g., Young v. Astrue, 519 Fed. Appx. 769, 772 (3d
Cir. 2013) (finding 20,000 jobs available in the national economy to be sufficient to show work
existing in significant numbers).

        Finally, Plaintiff argues that the ALJ’s RFC failed to address Plaintiff’s alleged inability
to work on a regular and continuing basis. As discussed, supra, upon consideration of all of the
evidence of record, the Court finds that the ALJ properly formulated the RFC in this case. In so
finding, the Court notes that the ALJ provided an extensive and detailed review of Plaintiff’s
medical records, testimony, and opinion evidence, and determined that she is able to perform
work consistent within the confines of the RFC. (R. 19-23). Additionally, the Court notes that,
at the administrative hearing, the ALJ specifically asked the VE whether an individual such as
Plaintiff could perform work if they are off task 10-15% of the workday, and the VE replied in
the affirmative. (R. 64). Thus, the Court finds no merit in Plaintiff’s contention that the ALJ
failed to consider limitations in Plaintiff’s ability to work on a regular and continuing basis in
determining the RFC.

        As to any additional arguments mentioned summarily by Plaintiff in her brief, the Court
finds that she has failed to establish how the ALJ’s failure to consider properly any additional
evidence of record constitutes reversible error.

        In sum, after careful review of the record, the Court finds that the ALJ did not err by
failing to determine that depression consititutes one of Plaintiff’s severe impairments, nor did the
ALJ err, under the circumstances presented here, by issuing a decision without holding the
record open for a period of time after the administrative hearing. The Court further concludes
that the ALJ did not err in formulating an RFC that is not supported by substantial evidence, nor
did he err in relying on VE testimony identifying jobs available in the national economy that
Plaintiff can perform. Accordingly, the Court affirms.




                                                  5
